Following hearing, it is ordered that the petition for writ of certiorari is denied.
*165See: Humphrys v. Jarrell, 104 So.2d 404 (Fla. 2d DCA 1958) and Jackson v. Stelco Employees Credit Union, Ltd., 178 So.2d 58 (Fla. 2d DCA 1965). Levy and Goderich, JJ., concur. Ferguson, J. would grant the petition on the authority of Sparks v. Charles Wayne Group, 568 So.2d 512 (Fla. 5th DCA 1990), Ross v. Breder 528 So.2d 64 (Fla. 3d DCA 1988) and Machado v. Foreign Trade, Inc., 537 So.2d 607 (Fla. 3d DCA 1988).